Fourth Court of Appeals
                                            San Antonio, Texas
                                      MEMORANDUM OPINION
                                                No. 04-16-00425-CV

                                IN THE INTEREST OF S.A.M.W., a Child

                     From the 25th Judicial District Court, Guadalupe County, Texas
                                      Trial Court No. 10-1774-CV
                              Honorable Robin V. Dwyer, Judge Presiding

PER CURIAM

Sitting:           Sandee Bryan Marion, Chief Justice
                   Luz Elena D. Chapa, Justice
                   Jason Pulliam, Justice

Delivered and Filed: July 20, 2016

MOTION TO DISMISS GRANTED; DISMISSED FOR WANT OF JURISDICTION

           Appellant Randall W. 1 filed a pro se notice of appeal in the trial court on June 22, 2016.

The notice of appeal recites that the trial court signed the final judgment terminating Randall’s

parental rights to S.A.M.W. on April 4, 2016. Appellee Barbara W. filed a motion to dismiss this

appeal for lack of jurisdiction and attached the trial court’s judgment, which was signed and filed

April 4, 2016. 2




1
  To protect the identity of the minor child, we refer to the child’s parents’ by their first names and last initials and to
the child by her initials. See TEX. FAM. CODE ANN. § 109.002(d) (West 2014); TEX. R. APP. P. 9.8(b)(2).
2
  Both Randall’s notice of appeal and Barbara’s motion to dismiss contain the full name of the minor child. We note
that neither filing complies with Texas Rule of Appellate Procedure 9.8, which provides that “[i]n an appeal . . . arising
out of a case in which the termination of parental rights was at issue . . . except for a docketing statement, in all papers
submitted to the court, including all appendix items submitted with a brief, petition, or motion . . . a minor must be
identified only by an alias unless the court orders otherwise . . . and . . . all documents must be redacted accordingly.”
TEX. R. APP. P. 9.8(b)(1)(A), (C). An “alias” includes a person’s initials. Id. R. 9.8(a).
                                                                                     04-16-00425-CV


       A timely notice of appeal must be filed in order to invoke this court’s jurisdiction. See

Sweed v. Nye, 323 S.W.3d 873 (Tex. 2010). In an accelerated appeal, the notice of appeal must be

filed within twenty days after the judgment or order is signed. TEX. R. APP. P. 26.1(b). Although a

motion for extension of time is necessarily implied when an appellant, acting in good faith, files

an untimely notice of appeal, the notice of appeal and implied motion for extension of time must

be within the fifteen-day grace period provided by Rule 26.3. Id. R. 26.3; accord Verburgt v.

Dorner, 959 S.W.2d 615, 615 (1997) (construing predecessor to Rule 26). But “once the period

for granting a motion for extension of time under Rule [26.3] has passed, a party can no longer

invoke the appellate court’s jurisdiction.” Verburgt, 959 S.W.2d at 615.

       The deadline to request an extension of time to file a notice of appeal and an implied motion

for extension of time was May 9, 2016. Because Randall filed his notice of appeal on June 22,

2016, the notice of appeal and implied motion for extension of time were not timely. See id. We

therefore grant Barbara’s motion and dismiss this appeal for want of jurisdiction. See Sweed, 323
S.W.3d at 873.

                                                 PER CURIAM




                                               -2-